internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc te_ge eo2 plr-113662-02 date date legend entity state state statute a state statute b medical university dear this is in reply to a letter dated date requesting a ruling that the entity is a political_subdivision of state facts the entity was created by state statute a to manage the medical university hospital and related medical facilities control and supervision of the entity is vested in a board_of directors that is identical to the board_of the medical university which is an integral part of state the board consists of fourteen members the members of the board include the governor of state one member appointed by the governor and twelve members elected by the state legislature the entity’s revenues consist of state appropriations charitable_contributions and payments for patient medical_care either directly from patients from private insurers medicare or medicaid the state legislature has appropriated funds to entity for its operating and maintenance_expenses the entity is required to submit an annual audit and an annual budget to the state statute a requires that all of the entity’s funds must be used only for public purposes plr-113662-02 the entity represents that under state statute b it is granted powers of eminent_domain subject only to the limitations that the entity may exercise the power only with respect to private lands and the land condemned must be used by the entity in the performance of its functions in the acquisition construction and operation of facilities for the medical university of state political_subdivision law and analysis the internal_revenue_code does not define the term political_subdivision sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units revrul_78_276 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power accordingly our first inquiry is whether the entity is a division of the state in determining whether an organization is a division of a state_or_local_governmental_unit important considerations are the extent the organization is controlled by the state_or_local_government unit and motivated by a wholly public purpose revrul_83_131 1983_2_cb_184 consideration of these principles as they apply to the facts in this case leads us to conclude that the entity is a division of the state the entity was created pursuant to state legislation and the entity directly reports to the state governor and the state legislature all actions of the entity are subject_to review by the state legislature the state can thus prevent changes in the organization or operation of the entity that would threaten the public purposes for which the entity was created all of the entity’s funds inure to the benefit of the state and may be used only for public purposes the state legislature appropriates funds to entity for its operating and maintenance_expenses the entity is required to submit an annual audit and an annual budget to the state control and supervision of the entity is vested in a board_of directors that consists of the board_of trustees of the medical university of state which is an integral part of state plr-113662-02 the entity’s general purpose of management regulation and operation of the medical university of state and related medical facilities is a wholly public purpose having concluded that the entity is a division of the state our next inquiry is whether the entity has been delegated the right to exercise sovereign power three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 the entity represents that under state law it is granted powers of eminent_domain subject only to the limitations that the entity may exercise the power only with respect to private lands and the land condemned must be used by the entity in the performance of its functions in the acquisition construction and operation of facilities for the medical university of state these powers of eminent_domain are commensurate with a substantial exercise of that power the entity has been delegated the right to exercise sovereign power and is also a division of the state since it is controlled by the state and is motivated by a wholly public purpose we thus conclude that the entity is a political_subdivision of the state under sec_1_103-1 sec_170 sec_170 of the code provides subject_to certain limitations a deduction for contributions or gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 states that the term charitable_contribution includes a contribution or gift made to or for_the_use_of a state a possession_of_the_united_states a political_subdivision of a state or any possession_of_the_united_states or the district of columbia but only if the contribution is made for exclusively public purposes because the entity is a political_subdivision of state contributions or gifts to or for_the_use_of the entity are to or for_the_use_of an entity described in sec_170 of the code accordingly contributions or gifts to or for_the_use_of the entity are to or for_the_use_of state and provided they are made for exclusively public purposes are generally deductible under sec_170 to the extent otherwise allowed by sec_170 plr-113662-02 except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures cc
